 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 476 Goya Foods, Inc.
 and 
Dewys Taveras.  
Case 29
ŒCAŒ29945
 January 5
, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
PEARCE
 On June 15, 2010, Administrative Law Judge Ra
y-mond P. Green issued the attached decision.  The R
e-spondent filed excep
tions and a supporting brief, and the 
General Counsel filed an answering brief.
 The National Labor Relations Board has del
egated its 
authority in this procee
ding to a three
-member panel.
 The Board has considered the dec
ision and the record 
in light of the 
exceptions and briefs and has d
ecided to 
affirm the judge
™s rulings, findings,
1 and concl
usions as
 modified below, to modify his
 remedy,
2 and to adopt his 
recommended Order as mod
ified and set forth in full 
below.
3 The issues in this case are (1) whether t
he R
espondent 
violated Section 8(a)(1) of the Act by directing employee 
Dewys Taveras to leave a union meeting he was partic
i-pating in and ordering him off the premises, and (2) 
whether the R
espondent violated Section 8(a)(3) and (1) 
of the Act by suspendi
ng Taveras for defying these o
r-ders.  As explained b
elow, we agree with the judge that 
the Respo
ndent committed both violations.
 The Respondent operates a warehouse in Bethpage, 
New York, where about 45 employees are repr
esented by 
Local 888, United Food a
nd Commercial Workers Inte
r-1 Although the judge did not make specific credibility findings, he 
implicitly credited the testimony of employees Dewys Taveras and 
Juan Vargas regarding 
Taveras™
 comportment during the union mee
ting 
at issue here.  The Respondent has excepted to the
 judge
™s failure to 
find, based on the Respondent
™s witnesses
™ characterization of 
Taveras™
 conduct, that Taveras was i
nterrupting the meeting and, in doing so, 
was 
ﬁout of control.
ﬂ  The Board
™s established policy is not to ove
rrule 
an admini
strative law 
judge
™s credibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully exa
mined the record 
and
 find no basis for r
eversing the findings.  In any event, even the 
witnesses on whom the Respondent relies did not describe Taveras as 
ﬁout of control.
ﬂ 2 In accordance with our decision in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6 (2010), we modify the ju
dge
™s reco
mmended remedy by 
requiring that backpay and other monetary awards shall be paid with 

interest compounded on a daily basis.  We also modify the remedy to 
include an expunction remedy.
 3 We shall modify the judge
™s reco
mmended Order to more closel
y 
conform to the violations found and to the Board
™s standard remedial 
language, and to pr
ovide for the posting of the notice in accord with 
J. 
Picini Flooring
, 356 NLRB 
11
 (2010).  We shall substitute a new n
o-
tice to conform to the modified order and to o
ur decision in 
Ishikawa 

Gasket America, Inc.
, 337 NLRB 175 (2001), enfd. 354 F.3d 534 (6
th 
Cir. 2004).
 national Union.  Taveras, a former member of the ba
r-gaining unit and Local 888, had been promoted to a no
n-
unit position before the events in question took place.
4 In late 2009, Local 888 was negot
iating a new contract 
with the Re
spondent as well as campaigning against a 
decertification petition filed by employee Juan Va
rgas.  
As a result, Local 888 was holding frequent meetings 

with employees on the Respondent
™s premises, co
nsistent 
with a visitation clause in the collective
-barga
ining 
agreement.
 On November 29, Taveras arrived at the warehouse 
before his shift began and, as was customary for workers 
arriving earl
y, sat in the cafeteria with 12
Œ15 coworkers.  
Shortly thereafter, representatives from L
ocal 888, led by 
Ricky Guzman, 
entered the cafeteria to meet with unit 
members to discuss the decertification petition.  Vargas, 

who was also in the caf
eteria, became involved in an 
argument with Guzman.  Overhearing them, Taveras 

raised his hand and asked if he could offer his opinion 
on 

why some employees were dissatisfied with Local 888.  
Guzman consented, and Taveras e
xplained that he had 
heard from other employees that they were frustrated 
with some of Local 888
™s bargaining p
ositions, as well as 
past failures to defend disciplined 
employees.  When 
Guzman disputed 
Taveras™
 assertions, Taveras loudly 
defended his position and gestured to other employees 
for emphasis.
 During 
Taveras™
 exchange with Guzman, Night War
e-house Supervisor Stanley Cucalon entered the caf
eteria 
to get coffee.  
Hearing the argument, he twice told 
Taveras not to get i
nvolved because Taveras was not a 
union me
mber; Taveras twice responded that he was on 
his own time and had a right to stay.  At that point, 

Night
- Shift Manager Edwin Solorzano entered the caf
e-teria,
 the loud voices and 
Taveras™
 gestures having 
caught his a
ttention.  Solorzano called across the room to 
Taveras and told him to leave the cafeteria.  Taveras r
e-fused.  Solo
rzano then loudly repeated his instruction 
that Taveras leave the area, to which Ta
veras loudly r
e-plied, from 40 feet away, 
ﬁVen sacame
ﬂ (a Spanish 
phrase translated as 
ﬁcome and take me out
ﬂ).5  Solorz
a-no responded by d
irecting Taveras to punch out and go 
home.  Taveras in
itially either sat down or said he would 
sit down, but after a mo
ment he complied with Solorz
a-4 Although he was no longer a member of the bargaining unit after 
his promotion, the Respondent does not contend that Taveras was a 
supervisor within the
 meaning of Sec. 2(11) of the Act, or that Taveras 
was not an employee within the meaning of Sec. 2(3) of the Act.
 5 Taveras and a significant number of the Respondent
™s other e
m-ployees primarily or exclusively speak Spanish.  Taveras, Va
rgas, 
Cucalon, and
 Solorzano all testified at the hearing through an interpre
t-er.
 356 NLRB No. 73
                                                                                                    GOYA
 FOODS
, INC
. 477 no™s order.  Solo
rzano reported the incident to the war
e-house general manager, who re
commended that Taveras 
be discharged, but the Respondent
™s director of human 
resources i
nstead suspended Taveras for 5 days.
6 I. THE RESPONDEN
T™S ORDER TO LEAVE THE
 MEETING
 The judge found, and we agree, that the Respondent 
violated Section 8(a)(1) by directing Taveras to leave the 
meeting and ordering him off the premises.  
Taveras™
 activity
Šparticipating in a union meeting at which he 
discusse
d the benefits and drawbacks of union represe
n-tation with his coworkers
Šwas pr
otected by Section 7 of 
the Act.  
Furthermore, we are not persuaded by the R
e-spondent
™s argument that the Respondent was justified in 
ordering him to leave the meeting because hi
s co
nduct 
was disruptive and therefore lost the protection of the 
Act.
7  The record plainly e
stablishes that Taveras had not 
inte
rrupted the meeti
ng, but was participating with Union 
Representative Guzman
™s permission.  Moreover, the 
Respondent
™s agents di
d not order Taveras not to shout, 
not to interrupt, or in any other way not to disrupt the 
mee
ting.  Rather, they both ordered him not to participate 
in the mee
ting. 
 Further, we agree with the judge that the R
espondent
™s 
assertion that employers have a 
ﬁprerogative
ﬂ and 
ﬁind
e-pendent right
ﬂ to decide who can attend union meetings 
held on the e
mployer
™s premises pursuant to a collective
-bargaining agreement
™s visitation clause is without merit.  
In 
Marco Polo Resort Motel
, 257 NLRB 1293 (1981), 
enfd. mem. 70
9 F.2d 715 (11
th Cir. 1983), an employer 
permitted a union to hold a meeting on the employer
™s 
premises.  The employer later interrupted the meeting, 
however, t
o order the nonunion bargaining 
unit emplo
y-ees in attendance to leave.  In finding that the empl
oyer
™s 
actions violated Section 8(a)(1), the Board reasoned that 

an employer
™s decision to permit a union meeting on its 
premises does not include the right 
ﬁto police
ﬂ the mee
t-ing, absent a legitimate business justification.  Id. at 

1293.  
 Here, the sole
 justification offered by the R
espondent 
is that the collective
-bargaining agreement
™s visitation 
clause obliged it to pr
event interruptions of the Union
™s 
6 The judge incorrectly found that Cucalon instructed Taveras to stop 
participating in the meeting only once and that Solorzano ordered 
Taveras to leave the area twice.  As set forth above, th
e record esta
b-
lishes that Cucalon gave Taveras two instru
ctions, and that Solorzano 
gave him at least three orders, the last being to punch out and go home.  
For the reasons explained below, this factual error by the judge does 
not affect our conclusion th
at Taveras did not lose the protection of the 
Act.
 7 For the reasons set forth in the judge
™s decision, we find that the 
Respondent
™s attempt to rely on 
Eagle
-Picher Industries
, 331 NLRB 
169 (2000), and 
Carrier Corp.
, 331 NLRB 126 (2000), as support for 
the assertion that Taveras lost the protection of the Act is unavailing.  
 meetings.  The fact that Taveras was participating in the 
meeting with the Union
™s permission comple
tely unde
r-cuts this justification.  Accordingly, we affirm the 
judge
™s findings that Ta
veras was protected by Section 7 
while participating in the meeting and that the instru
c-tions to Taveras to stop participating in the meeting and 
to leave the area viola
ted Section 8(a)(1).
 II. TAVERAS
™ SUSPENSION
 The judge found that the Respondent violated Section 
8(a)(3) and (1) by suspending Taveras for his actions on 
November 29.  The judge found that, under 
Atlantic Steel 
Co.
, 245 NLRB 814 (1979), 
Taveras™
 conduct o
n No-vember 29 was not so opprobrious as to warrant the loss 

of the Act
™s protection.  We agree with the judge that 
Atlantic Steel
 is the proper framework for analyzing this 
violation and that, applying it, Taveras did not lose the 

protection of the Act.
8 Under 
Atlantic Steel
, the Board co
nsiders four factors 
to determine whether an employee
™s conduct is so egr
e-gious as to lose the Act
™s protection: (1) the place of the 
discu
ssion; (2) the subject matter of the discussion; (3) 
the nature of the e
mployee
™s co
nduct; and (4) whether 
the conduct was provoked by the employer
™s unfair labor 
practices.  Id. at 816.
 A. The Place of the Discussion
 The first factor, the place of the discussion, favors pr
o-tection in the circumstances of this case.  While 
Taveras™
 intemp
erate 
ﬁven sacame
ﬂ remark was overheard by 
more than 10 other employees, and thus could conceiv
a-bly affect workplace discipline, that consideration is 
outweighed by the fact that 
Taveras™
 conduct did not 
occu
r in a work area or during work
time.  See 
Datwyl
er 
Rubber & Plastics, Inc., 
350 NLRB 669, 670 (2007) 
(although employee
™s brief outburst occurred in the pre
s-ence of other employees, the location in a breakroom 

favored protection because it would not disrupt the e
m-ployer
™s work process).  Indeed, it took
 place at a loc
a-tion and during a time period which the Respondent has 
8 The Respondent argues that Taveras was disciplined, not for parti
c-ipating in the union meeting, but for his 
ﬁinsubordination
ﬂ towards 
Cucalon and Solorzano in refusing to follow the
ir instructions.  We 
reject this distinction.  As we explained above, the initial orders 
Taveras allegedly refused to obey were to cease engaging in protected 

activity.  It is well established that if an e
mployee is disciplined 
ﬁfor 
conduct that is part of
 the res gestae of protected co
ncerted activities, 
the relevant question is whether the conduct is so egregious as to take it 

outside the protection of the Act.
ﬂ  Consumers Power Co.
, 282 NLRB 
130, 132 (1986) (footnote omitted).  Where, as here, the conduc
t at 
issue arises from pr
otected activity, the Board does not consider such 
conduct as a separate and indepen
dent basis for discipline.  See 
Tampa 
Tri
bune
, 351 NLRB 1324, 1326 fn. 14 (2007), enf. denied on other 
grounds sub nom. 
Media General Operations, I
nc. v. NLRB
, 560 F.3d 
181 (4
th Cir. 2009).
                                                                                                    DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 478 approved for union mee
tings, even meetings taking place 
during the often contentious preelection period.  Fu
rther, 
as discussed below, the fact there was any incident at all 
in the cafe
teria is attributable to Cucalon
™s and Solorz
a-no™s unlawful decisions to confront Tav
eras and a
ttempt 
to eject him from the Union
™s meeting.  We thus co
n-clude that the first factor favors protecting 
Taveras™
 con-duct.
9 B. The Subject Matter of the Discu
ssio
n The second factor, the subject matter of the discussion, 
strongly favors pr
otection.  At the meeting, Taveras was 
crit
icizing the Union
™s bargaining positions and tactics, 
and thus was plainly engaged in protected conduct.  See 
Tampa Tribune
, supra at 13
26 (finding criticism of e
m-ployer tactics and positions protected).  
Taveras™
 subs
e-quent exchanges with Cucalon and Solorzano consisted 

almost entirely of Taveras defending his right to be pr
e-sent and speak at the meeting.  Because defending pr
o-tected acti
vity is itself protected, see 
Network Dynamics 
Cabling, Inc.
, 351 NLRB 1423, 1429 (2007), and b
e-cause asserting fundamental rights u
nder the Act strongly 
favors protection, see 
Stanford Hotel
, 344 NLRB 558, 
559 (2005), this factor weighs heavily in favor o
f prote
c-tion.
 C. The Nature of the Conduct
 The third factor, the nature of the co
nduct, also favors 
protection.  
Taveras™
 course of conduct, culm
inating in 
his remark to Solorzano, was entirely spontan
eous and 
free of profanity, considerations that favor p
rotection.  
See 
Noble Metal Processing
, 346 NLRB 795, 800 (2006) 
(affirming finding that lack of profanity favors prote
c-tion); 
Trus Joist MacMillan
, 341 NLRB 369, 370
Œ371 (2004) (finding premeditated outburst disfavors prote
c-tion).  That Ta
veras was speaki
ng loudly does not, by 
itself, result in a loss of protection.  See 
Postal Se
rvice
, 251 NLRB 252, 258 (1980), enfd. 652 F.2d 409 (5
th Cir. 
1981).  And even though the dispute went on longer than 

the judge
™s dec
ision indicates (see fn. 6, 
above
), it was 
no 
longer and no more contentious than other e
xchanges 
the Board has found remained protected.   See, e.g., 
Datwyler Rubber & Plastics, Inc.
, supra at 669 (emplo
y-ee taunted general manager with a series of pointed que
s-
tions and remarks in front of other emplo
yees); 
Noble 
Metal
, supra at 800
Œ801 (affirming finding that emplo
y-9 Certainly, we do not suggest that breakrooms and other nonwor
k-
ing areas are safe harbors for unrestrained employee conduct.  See, e.g., 
Alcoa Co. of America
, 338 NLRB 20, 22 (2002) (although occu
rring in 
a break
room, employee
™s ﬁrepeated, sustained, ad hominem profanity
ﬂ in refe
rence to supervisors could be overheard by coworkers and would 
reasonably undermine the authority of the supervisors su
bject to his 
ﬁvituperative attacks
ﬂ).   
 ee™s def
iance of repeated orders to sit down during 2
-minute period did not lose protection).
 The Respondent
™s main contentions, however, are that 
Taveras™
 conduct lost the Act
™s protection
 because (1) it 
was 
ﬁinsubord
inate
ﬂ and (2) the words 
ﬁcome and take 
me out
ﬂ constituted a challenge to Solo
rzano to engage 
in a fight.  We reject both contentions.
 Although insubordinate conduct weighs against prote
c-tion, the Board distinguishes between t
rue insubordin
a-tion and behavior that is only 
ﬁdisrespectful, rude, and 
defiant.
ﬂ  Severance Tool Indu
stries
, 301 NLRB 1166, 
1170 (1990), enfd. mem. 953 F.2d 1384 (6
th Cir. 1992).  
Taveras™
 conduct falls into the latter category.  A
lthough 
Taveras initiall
y refused Cuc
alon
™s instruction to not get 
involved and Solorzano
™s instruction to leave the mee
t-ing and then to leave the cafeteria, in the end he co
m-plied.  The Board has previously found that similar co
n-duct did not lose the protection of the Act.  See 
Noble 
Metal
, supra at 798, 800
Œ801. Although we do not condone 
Taveras™
 ﬁcome and take 
me out
ﬂ statement, called across the cafeteria in r
esponse 
to Solorzano
™s remarks, we agree with the judge that, 
viewed in context, this statement was not a threat or ch
al-lenge to fight.  Threatening statements doubtlessly weigh 
against protection, but the Board requires such stat
e-ments to be objectively threatening.  See 
Plaza Auto 
Center, Inc.
, 355 NLRB 
507, 509Œ510 (2010) (a
lleged 
threat unaccompanied by physical movem
ent or aggre
s-
sion); 
Kiewit Power
, 355 NLRB 
722, 724 (2010) (pu
r-ported threat must be unambiguous). In co
ntext, 
Taveras™
 statement, 
ﬁCome and take me out,
ﬂ did not rise to that 
level.
10   
Tav
eras was standing 40 feet from Solorzano, 
and made no threatening g
estures or movements.  Mor
e-over, Taveras accompanied the stat
ement by sitting down 
(or stating that he would), and moments later he co
m-plied with Solorzano
™s instruction to punch out and go 
home.  Cf. 
Plaza Auto
, supra at 
slip op. 
2 (no threat 
where e
mploy
ee stood up and pushed a chair aside while 
telling employer he would regret firing another emplo
y-ee).
 As 
Taveras™
 outburst was spontaneous, free of profan
i-ty, no longer than other protected outbursts, did not co
n-stitute a threat or physical challenge, and 
did not ult
i-mately result in a r
efusal to comply with the orders, the 
nature of the outburst favors protection.
 D. 
Provocation by the R
espondent
 The final factor, provocation by the e
mployer
™s unfair 
labor practices, similarly favors protection.  
Taveras™
 10 At the hearing, Solorzano 
himself indicated that the meaning of 
ﬁcome and take me out
ﬂ is context
-dependent, thereby a
dmitting its 
ambiguity.
                                                                                                    GOYA
 FOODS
, INC
. 479 remarks, and indeed the entire incident, were triggered 
by Cucalon and Solorzano
™s unlawful i
nstructions that 
Taveras stop participating in the meeting and leave the 
area.  Without this unfair labor practice, there would 
have been no reply by Taveras or fu
rther interaction; as 
such, this factor favors prote
ction.  See 
Stanford Hotel
, 344 NLRB at 558.
 In summary, all four 
Atlantic Steel
 factors weigh in f
a-vor of 
Taveras™
 retaining the pr
otection of Section 7.  
Because 
Taveras™
 activity remained protected, hi
s su
s-pension violated Section 8(a)(3) and (1).
 AMENDED
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor pra
ctices, we shall order it to cease and 
desist therefrom and to take certain affirmative a
ction 
designed to effectuate the 
policies of the Act.  Specifica
l-
ly, having found that the Respondent violated Se
ction 
8(a)(3) and (1) by discriminatorily su
spending Dewys 
Taveras, we shall order the Respondent to make him 

whole for any loss of earnings and other benefits suffered 
as a re
sult of the discrimination against him.  Backpay 
shall be computed in accordance with 
F.
 W. Woolworth 
Co.
, 90 NLRB 289 (1950), with interest at the rate pr
e-scribed in 
New Hor
izons for the Retarded
, 283 NLRB 
1187 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010).  The 
Respondent shall also be required to remove from its 
files all references to the unlawful su
spension of Taveras 
and notify him in writing in English and in Spa
nish that 
this has been done and that the su
spension will not be 
used against him.
 ORDER
 The Respondent, Goya Foods, Inc., Bethpage, New 
York, its officers, agents, su
ccessors, and assigns, shall
 1. Cease and desist from
 (a) Directing employees not to participate in union 
meetings or ejecting e
mploy
ees from its premises for 
attending u
nion meetings.
 (b) Suspending or otherwise discriminating against 
employees for partic
ipating in union meetings.
 (c) In any like or related manner interfering with, r
e-straining, or coercing e
mployees in the exercise of 
the 
rights gua
ranteed them by Section 7 of the Act.
 2. Take the following affirmative action nece
ssary to 
effectuate the policies of the Act.
 (a) Make Dewys Taveras whole for any loss of ear
n-ings and other benefits suffered as a result of the unla
w-ful susp
ension, plus daily compound interest as pr
e-scribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), in the manner set forth in the amended remedy 
section of the decision.
 (b) Within 14 days from the date of this Order, remove 
from its files any referen
ce to the unlawful su
spension, 
and, within 3 days thereafter, notify Taveras in writing in 
English and in Spanish that this has been done and that 
the suspension will not be used against him in any way.
 (c) Within 14 days after service by the Region, post 
at 
its Bethpage, New York faci
lity copies of the attached 
notice, in English and in Spanish, marked 
ﬁAppendix.
ﬂ11  Copies of the notice, on forms pr
ovided by the Regional 
Director for Region 29, after being signed by the R
e-spondent
™s authorized representati
ve, shall be posted by 
the Respondent and maintained for 60 co
nsecutive days 
in conspicuous places including all places where notices 
to employees are customarily posted.  In addition to 

physical posting of paper notices, notices shall be di
s-tributed elect
ronically, such as by email, pos
ting on an 
intranet or an internet site, and/or other ele
ctronic means, 
if the Respondent customarily communicates with its 
employees by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the n
otices are not 
altered, defaced, or covered by any other material.  In the 
event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facil
i-ty involved in these proceedings, the R
espondent shall 
duplicate and ma
il, at its own expense, a copy of the n
o-tice to all current employees and former employees e
m-ployed by the Respondent at any time since November 
29, 2009.
 (d) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification
 of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
  APPENDIX
 NOTICE T
O EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Gover
nment
  The N
ational Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
   Form, join, or assist a union
  Choose representatives to bargain with us on 
your behalf
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enfor
cing and Order of the 
National Labor Rel
ations Board.
ﬂ                                                   DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 480  Act t
ogether with other employees for your be
n-efit and protection
  Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 direct our employees not to partic
ipate 
in union meetings or eject them from our premises b
e-cause they attend u
nion meetin
gs.
 WE WILL NOT
 suspend employees because they parti
c-ipate in union meetings.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the e
xercise of the rights 
set forth above.
 WE WILL 
make Dewys Taveras whole for any loss of 
earnings and other benefits he has suffered as a result of 
the discrimination against him, with interest
.  WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful su
spension of Dewys Taveras, and 
WE W
ILL
, within 3 
days thereafter, notify him in writing in English and in 

Spa
nish that this has been done and that the suspension 
will not be used against him in any way.
  GOYA 
FOODS
, INC
.  Ashok C. Bodke, Esq.,
 for the General Counsel
. Michael R. Cooper, Esq
. and 
Carlos G. Ortiz, Esq.,
 for the 
Respondent
. DECISION
 STATEMENT OF THE 
CASE
 RAYMOND 
P. GREEN
, Administrative Law Judge. 
I heard this 
case in Brooklyn, New York
, on April 27, 2010.  The charge 
and the amended charge were filed on December 7, 2009
, and 
January 27, 2010.  The 
complaint that was issued on February 
23, 2010
, alleged as follows: 
 1. That on or about November 29, 2009, the Respondent (a) 
directed Taveras to cease participating in a meeting of Local 
888, United Food and Commercial Workers Inter
national U
n-ion and (b) ejected him from its Bet
hpage facility because he 
participated in that meeting. 
 2. 
That on or about December 11, 2009, the Respondent su
s-pended Taveras for 
1 week because he participated in the above 
described meeting. 
 On the entir
e record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed, I 
make the following 
 FINDINGS A
ND 
CONCLUSIONS
 I. JURISDICTION
 The parties agree and I find that the Respondent is an e
m-ployer engaged in co
mmerce 
within the meaning of Section 
2(2), (6)
, and (7) of 
the National Labor Relations Act (
the Act
).  It also is agreed and I find that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
 II. THE ALLEGED UNFAIR L
ABOR PRACTICES
 The 
Employer is engaged in the man
ufacture of foods and it 
operates a warehouse faci
lity in Bethpage, New York.  This 
facility has two shifts and the employees have been repr
esented 
by Local 888, United Food and Commercial Workers Intern
a-tional Union. At the t
ime of these events, its contract with that 
union expired on October 31, 2009.  
 The Charging Party, Dewys Taveras, who used to be a me
m-
ber of the bargaining unit, was no longer in the unit because of 
a promotion he received to a nonbargaining unit positio
n. Al
t-hough classified by the employer as a 
night 
shift 
assistant 
foreman, the E
mployer does not contend that Taveras was a 
supervisor as defined by Section 2(11) of the Act. During the 
course of his employment, Taveras had accumulated 10 war
n-ings from Feb
ruary 6, 2004
, to September 20, 2008.  The last 
indicated that it was a final warning and that similar violations 
could lead to disciplinary action up to termination. 
 The contract described above has a visitation clause which 
permits union represe
ntatives
, on notice to the E
mployer, to 
visit the facility and talk to employees. The bargaining unit 
consists of about 45 warehouse employees. Meetings are gene
r-ally held in the Company
™s caf
eteria. 
 On November 2, 2009, an employee named Juan Vargas 
filed a dece
rtification petition in Case
 29ŒRDŒ1138 see
king to 
oust Local 888 as the bargaining representative.  Therea
fter, on 
December 8, 2009, another u
nion filed a petition in Case 
29ŒRCŒ11863, seeking to represent the employees.  (At that point 
the decertificatio
n petition was wit
hdrawn
.)  In any event, by 
late November 2009, there was a good deal of discu
ssion about 
this situation within the shop and Local 888 was visiting the 
shop on a daily basis to promote its candidacy to be the ba
r-gaining representative. 
 Taveras arrived at the facility on N
ovember 29, 2009
, before 
his starting time (6 p.m.) and went to the cafeteria.  At some 

point union representatives including Ricky Guzman, came into 
the cafeteria to talk to and hand out leaflets to the warehouse 
workers 
who were sitting around at the various t
ables.  There 
then ensued an argument between Guzman and Juan Vargas, 
(the person who filed the decert
ification petition) about the 
value of Local 888
™s represent
ation.  At this point, Taveras 
raised his hand and ask
ed if he could give his opinion.  Al
t-hough the shop steward, Hemildo Bonilla, opined that Ta
veras 
should not talk because he was not in the bargaining unit, 
Guzman said that he could.  Taveras then proceeded to tell 
Guzman why some employees were upset wit
h Local 888 and 
he seems to have made his point with enthusiasm and hand 
gesturing.  In any event, there is no evidence that Guzman o
b-jected to Taveras
™ actions or statements or that he asked 
Taveras to leave the meeting.  
 During this transaction, F
oreman
 Stanley Cucalon entered 
the cafeteria to get some coffee. He noticed the interaction b
e-tween Guzman and Taveras and told Taveras that he should not 
get involved because he did not belong in the Union. Ta
veras 
said that he was on his own time and that he h
ad every right to 
stay.  
 Shortly thereafter, Edwin Salazano, the 
night
-shift 
manager
, walked by the cafeteria and testified that he saw Taveras ge
s-ticulating toward Guzman and speaking loudly, albeit he 
 GOYA
 FOODS
, INC
. 481 couldn
™t hear what was said because the door was clo
sed.  Sa
l-azano testified that he entered the room and because he was 
fairly far away from the others, he called out to Taveras that he 
should leave the cafeteria.  Taveras refused and when Salazano 
again told him to go ou
tside Taveras replied: 
ﬁcome and ta
ke 
me out.
ﬂ  Both Salazano and Taveras were talking loudly b
e-cause they were about 40 feet away from each other. 
 This transaction was reported to John Quinones, the 
general 
manager
, and after investigating the matter, he reco
mmended to 
the Company
™s human
 resources 
department that Ta
veras be 
fired because of his actions in the cafeteria, which he consi
d-ered to constitute insubo
rdination and because of Taveras
™ past 
disciplinary record.  Notwithstanding this re
commendation, 
Tony Rico, the 
director for 
human
 resources
, decided that the 
people got carried away by their emotions and that Ta
veras 
should not be fired.  Instead, Taveras was given a 
5-day su
s-pension. 
 Analysis
 Taveras was not in the bargaining unit and therefore was not 
represented by the Union. Ne
vertheless, Taveras sought to e
x-press his opinion at a union meeting held on N
ovember 29, 
2009
, regarding a pending decertification petition that was b
e-ing held in the Employer
™s cafeteria pursuant to C
ompany
™s approval. T
his meeting was held on nonwork
time and Taveras 
happened to be in the caf
eteria before his shift was to start. 
Although the union representative addressing this meeting 

might have had his own reason to ask Taveras, a nonmember, 
to either leave or abstain from participating in the meeting, 
he 
did not do so. Instead, the evidence indicates that Ricky Gu
z-man specifically agreed to listen to Taveras
™ comments and 
opinions regarding why some employees were di
ssatisfied with 
their union representation.  In any event, Guzman did not ask 

Taveras to
 leave and did not ask anyone from the Company to 
direct Guzman to leave.  In my opinion, it was not within the 
Company
™s prerogative to decide who could or could not attend 
a union meeting that was legitimately being conducted, purs
u-ant to the collective
-bargaining agreement
™s vis
itation clause, 
on the Company
™s premises during nonworking time.  I ther
e-fore conclude that the Respondent violated Section 8(a)(1) of 

the Act by directing him to leave the union meeting and orde
r-ing him off the premises. 
 Becaus
e Taveras was participating in a union meeting and 
was involved in discussing, with other employees, the me
rits or 
demerits of union representation, it is my opinion that he was 
engaged in union and concerted activity as defined in Se
ction 7 
of the Act. Th
e fact that he was not in the bargaining unit, has 
no rel
evance.  
 In my opinion, since Taveras was engaging in union and 
concerted activity when he was expressing his opinion at a 
union meeting, the Employer had no independent right to order 

him to leave 
the Union
™s meeting unless it can demonstrate that 
his conduct was sufficiently egregious to remove his actions 
from the pr
otection of Section 7 of the Act. 
 In 
Atlantic Steel
, 245 NLRB 814 (1979), the Board esta
b-lished standards by which to decide whether
 concerted activity 
would be protected or unprotected, depending on the manner 

and means by which the conduct was carried out.  The Board 
required the balancing of four factors: (1) the place of the di
s-cussion; (2) the subject matter of the discussion; (3)
 the nature 
of the employee
™s outburst; and (4) whether the outburst was 
provoked by an E
mployer
™s unfair labor practice.
 In substance, the Respondent
™s evidence is that two superv
i-sors who passed by the cafeteria and who saw parts of the 
mee
ting, noticed 
Taveras speaking in an excited manner to 
Union R
epresentative Guzman in the presence of other e
m-ployees.  They admit that they could not hear what was said and 

that they were not asked by Guzman to have Ta
veras removed 
from the meeting. When S
alazano told 
Taveras to go outside 
Taveras r
eplied: 
ﬁcome and take me out.
ﬂ  At that time, both 
Salazano and Taveras were talking fairly loudly because they 
were about 40 feet away from each other.  To the extent that the 
Respondent claims that this stat
ement by Tavera
s should be 
construed as a challenge to fight, I think that this is a stretch 
and I do not agree with that conclusion based on the words used 
or the co
ntext of the event.  
 In my opinion the Respondent
™s reliance on cases such as 
Eagle
-Picher Indu
stries
, 331 NLRB 169 (2000)
, and 
Carrier 
Corp
., 331 NLRB 126 (2000), is inapposite.  In 
Eagle
-Picher
, the e
mployer held a series of captive audience speeches before 
an election and asked that all questions be held to the end.  
Notwithstanding that instruction, an e
mployee continually i
n-terrupted the employer
™s prese
ntation and refused to sit down 
and be quiet.  When the speaker continued, the employee 
opined, in effect, that the presentation was 
ﬁgarbage.
ﬂ   Although the Respondent asserts that the factual situation
 in 
Eagle
-Pitcher
 is analyt
ically identical to the facts in the present 
case, I do not agree.  In 
Eagle
-Picher
, the employees were not 
really engaged in concerted activity when they were compelled 
to attend a meeting and li
sten to the employer
™s speech as 
to 
why they would be better off without union repr
esentation.  The 
function of that meeting was not to have employees engage in 
concerted activity for their mutual aid and protection; the fun
c-tion was to have them be an audience to the employer
™s pos
i-tion 
on union represent
ation. In 
Eagle
-Picher
 one can say that 
since an employer, during an election campaign, has a right 

under Section 8(c) of the Act to express his opinion about union 
representation, he also has the right to discipline employees 
who activel
y, aggressively and by their conduct pr
eclude or 
significantly interfere with that right.
1 1 In my opinion, 
Carrier 
is factually disti
nguishable as well. In that 
case, the alleged 
discrim
inatee, along with another employee essentially 
barged into a business meeting being conducted by a manager and 
insisted on raising a completely separate issue than what was being 
discussed in the meeting. The manager asked the two emplo
yees to 
leav
e and one left to return to work while the alleged discriminatee 
stayed on to argue his point in what the ALJ concluded was a threate
n-
ing manner. At fn. 1, the Board stated: ﬁwe find it unnece
ssary to rely 
on the judge™s finding that Gresham™s conduct on A
pril 3, 1996 was not 
concerted activity.  Instead we rely solely on the judge™s fin
dings that 
the Respondent la
wfully disciplined Gresham based on his interruption 
of a meeting conducted by Manager Kathy Holen with other emplo
y-ees; Gersham™s insistence on 
discussing immediately a subject unrela
t-ed to the meeting and his failure and refusal to acquiesce in Holen™s 
repeated directions to him that his concerns could be di
scussed later 
that day at a more appropriate time.ﬂ 
                                                   DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 482 In the present case, the evidence si
mply does not show that 
Taveras, by his conduct during the November 29 union mee
t-ing, was engaged in conduct that interfered with
 the U
nion
™s right to present its opinion about union representation to 
the 
assembled employees. Union R
epresentative Guzman did not 
object to Taveras
™ presence or conduct. And at no time did 
union representatives assert or indicate that Taveras should 
hav
e left the meeting or otherwise have ceased his conduct 
during the meeting.  
 In my opinion, Taveras
™ conduct during the November 29 
meeting did not, under the cr
iteria of 
Atlantic Steel,
 lose the 
protection of Section 7 of the Act. 
 See
 Tampa Tribune
; 351
 NLRB 1324, 1335
Œ1326 (2007); 
Noble Metal Processing, Inc
., 346 NLRB 795 (2006); 
Alum
inum Co. of America
, 338 NLRB 
21 (2002).  Cf. 
Starbucks Corp.
, 354 NLRB 
876 at
 fn. 5
 (2009).  
In my opinion, his conduct was protected and therefore the 
Employer
™s decisio
n to suspend him for that conduct vi
olated 
Section 8(a)(1) and (3) of the Act. 
 CONCLUSION
 OF 
LAW By suspending Dewys Taveras b
ecause he participated in a 
meeting with Local 888, United Food and Commercial Workers 
International Union, the Respondent has vi
olated Section 
8(a)
(1) and
 (3) of the Act. 
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effect
u-ate the policies
 of the Act. 
 In view of the above, I shall recommend that the Respon
d-ent, having discriminatorily suspended an employee, it must 
make him whole for any loss of earnings and other ben
efits, 
computed on a quarterly basis from the dates of discharge to the 
date of a proper offer of reinstatement, less any net i
nterim 
earnings, as prescribed in 
F.
 W. Woolworth Co
., 90 NLRB 289 
(1950), plus interest as computed in 
New Horizons for the R
e-tarded
, 283 NLRB 1173 (2987).  
 [Recommended Order omitted from publication
.]  